     Case 3:20-cv-00359-JAH-LL Document 12 Filed 04/24/20 PageID.79 Page 1 of 1


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   PETER STROJNIK,                                    Case No.: 3:20-cv-00359-JAH-LL
12                                     Plaintiff,
                                                        ORDER DISMISSING AS MOOT
13   v.                                                 STIPULATED EXTENSION OF
                                                        TIME TO RESPOND TO FIRST
14   SOULDRIVER LESSEE, INC. DBA
                                                        AMENDED COMPLAINT
     HOTEL SOLAMAR,
15
                                    Defendant.
16
17         On April 21, 2020, the Parties filed a joint motion requesting an extension of time
18   for Defendant to respond to Plaintiff’s First Amended Complaint. See Doc. Nos. 8, 9.
19   Defendant filed an answer on April 23, 2020, and the Court accepted it. See Doc. No. 10.
20   Accordingly, the motion for an extension is DISMISSED as moot.
21         IT IS SO ORDERED.
22
23   Dated: April 24, 2020
24
                                                    _____________________________
25                                                  JOHN A. HOUSTON
                                                    UNITED STATES DISTRICT COURT
26
27
28

                                                    1
                                                                             3:20-cv-00359-JAH-LL
